Citation Nr: 1221823	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1979, from January 1981 to January 1984, and from March 2004 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further development is warranted because of an outstanding Travel Board hearing request.

At the outset, the Board acknowledges that, in a June 2009 substantive appeal submitted in response to a May 2009 statement of the case, the Veteran did not request a personal hearing in support of his claim.  Nevertheless, following the certification of the appeal, the Veteran's representative submitted an April 2012 written request for a hearing before a Travel Board at the New Orleans RO.

An appellant may request a hearing before the Board at a VA field facility, such as the RO, when submitting the substantive appeal, or any time thereafter, subject to the provisions of 38 C.F.R. § 20.1304.  38 C.F.R. § 20.703 (2011).

The Board is cognizant that the Veteran in this case waited more than 90 days since the certification of his appeal to request a Travel Board hearing.  38 C.F.R. § 20.1304(a) (2011).  Nevertheless, the Board finds that, in order to ensure compliance with due process considerations, the Veteran's motion for a Travel Board hearing should be granted.  Accordingly, the Board finds that his appeal must be remanded in order to honor his request for such a hearing.  38 C.F.R. § 20.704 (2011).

Finally, the Board notes that, following the issuance of the May 2009 statement of the case, the Veteran submitted additional argument in support of his claim, which was not accompanied by a waiver of RO review.  There is no indication that additional evidence has yet been considered by the agency of original jurisdiction.  Nevertheless, as the Veteran's claim is now being remanded for a Travel Board hearing, he will have an additional opportunity to request or waive initial RO evidentiary review in accordance with VA regulations and applicable case law.  38 C.F.R. § 20.1304(c) (2011); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing on his appeal at the RO in New Orleans, Louisiana.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


